Case 1:20-cv-22383-KMW Document 45 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-22383-CIV-WILLIAMS

  MTACC LTD.,

         Plaintiff,

  vs.

  CHF CORPORATION, et al.,

       Defendants.
  ___________________________/
                                           ORDER

         THIS MATTER is before the Court upon Magistrate Judge Edwin G. Torres’

  report and recommendation (DE 42) on Defendants’ motion to set aside final default

  judgment (DE 31) (“Report”). In the Report, Judge Torres recommends GRANTING

  Defendants’ motion (DE 31) and VACATING the September 15, 2020 Order granting in

  part Plaintiff’s motion for final default judgment against Defendants (DE 27). Plaintiff did

  not file objections to the Report and the time to do so has now passed. Upon an

  independent review of the Report, the record, and applicable case law, it is ORDERED

  AND ADJUDGED as follows:

         1. The conclusions in the Report (DE 42) are AFFIRMED AND ADOPTED.

         2. Defendants’ motion to set aside final default judgment (DE 31) is GRANTED.

         3. The Court’s September 15, 2020 Order (DE 27) is VACATED.

         4. Plaintiff’s renewed motion for attorney’s fees (DE 28) is DENIED AS MOOT.

         5. By no later than February 12, 2021, Defendants shall respond to the

             complaint.
Case 1:20-cv-22383-KMW Document 45 Entered on FLSD Docket 01/22/2021 Page 2 of 2




          DONE AND ORDERED in Chambers in Miami, Florida, this 22nd day of January,

  2021.
